Case 1:20-cv-01194-PLM-PJG ECF No. 13, PageID.815 Filed 02/08/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 SAINT MICHAEL ACADEMY, INC.,

        Plaintiff,
                                                       Case No. 1:20-cv-1194
 v.
                                                       HONORABLE PAUL L. MALONEY
 ROBERT GORDON,

        Defendant.
 ____________________________/


                 ORDER DISMISSING MOTION TO DISMISS AS MOOT

         On January 15, 2021, Defendant Gordon filed a motion to dismiss the complaint pursuant

to Fed. R. Civ. P. 12(b)(1) and (6) (ECF No. 10). On February 5, 2021, Plaintiff filed an amended

complaint as a matter of course pursuant to Fed. R. Civ. P. 15(a)(1) (ECF No. 12) When filed, an

amended complaint supersedes the original complaint, which becomes a nullity. See Drake v. City

of Detroit, 266 F.App’x 444, 448 (6th Cir. 2008); Klyce v. Ramirez, 852 F.2d 568, 1988 WL 74155,

at * 3 (6th Cir. July 19, 1998) (per curiam) (unpublished table opinion) (collecting cases from other

circuits). An amended complaint filed after a motion to dismiss has been filed renders the motion

to dismiss moot. See Bancoult v. McNamara, 214 F.R.D. 5, 13 (D.D.C. 2003) (“Because the

original complaint now is superseded by the amended complaint, the court denies without

prejudice all pending motions pertaining to the original complaint.”). Accordingly, the motion to

dismiss the complaint (ECF No. 10) is DISMISSED AS MOOT.

       IT IS SO ORDERED.

Date: February 8, 2021                                 /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
